Citation Nr: 0725050	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 1975 
and from February 1977 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by which the RO denied the 
veteran's claim.  

In April 2007, the veteran testified at a videoconference 
hearing at the RO before the undersigned in Washington, DC.

The veteran waived initial RO consideration of the new 
evidence submitted pursuant to his hearing.  38 C.F.R. 
§ 20.1304 (c) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's service-connected asbestosis was last evaluated 
in October 2006, and given the recent date of that VA 
examination, the Board would not normally order another.  In 
this instance, however, another VA pulmonary examination is 
necessary for the reasons detailed below.

At his April 2007 hearing, the veteran testified that his 
disability had worsened in the six months since the October 
2006 VA medical examination.  In fact, in November 2006, he 
stopped working due to a lack of energy stemming, according 
to him, from his pulmonary disability.  The veteran indicated 
that he received regular private medical treatment for his 
asbestosis and associated lack of energy, and a private 
physician did indeed indicate that the veteran's asbestosis 
has caused chronic fatigue.  Due to the foregoing, a VA 
pulmonary examination to assess the current severity of the 
veteran's pulmonary disability must be conducted as 
instructed below.

In addition, the RO should associate with the claims file all 
Lexington VA Medical Center (MC) clinical records dated from 
October 18, 2006 to the present.

Finally, after obtaining the requisite release, the RO should 
make reasonable efforts to obtain private medical treatment 
records from T.E. Johnson, M.D. dated from October 13, 2006 
to the present and records from L.E. Perry, M.D. of Oneida, 
Tennessee dated from August 18, 2006 to the present.  The 
veteran should be asked to provide the addresses of the 
aforementioned physicians.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following:

1.  Associate with the claims file all 
Lexington VAMC clinical records dated from 
October 18, 2006 to the present.

2.  After securing the necessary release 
from the veteran as well as contact 
information for Drs. T.E. Johnson and L.E. 
Perry, make reasonable efforts to obtain 
medical records from Dr. Johnson dated 
from October 13, 2006 to the present and 
from Dr. Perry dated from August 18, 2006 
to the present.

3.  Schedule a VA pulmonary examination to 
assess the current severity of the 
veteran's service-connected asbestosis.  
All symptoms and manifestations should be 
enumerated, and the severity of each 
should be assessed.  The examiner should 
comment upon the impact of the service-
connected asbestosis upon the veteran's 
ability to maintain employment.  
Appropriate pulmonary function testing 
should be conducted, and the results 
included in or attached to the report of 
examination.  In conjunction with the 
examination, the examiner should review 
pertinent documents in the claims file, 
and a rationale for all conclusions should 
be provided.  The examination report 
should state whether the claims file was 
reviewed.

4.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, readjudicate the veteran's 
claim of entitlement to an increased 
rating for asbestosis.  If the benefit 
sought on appeal remains denied, in whole 
or in part, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

